HENDERSON GLOBAL FUNDS Henderson European Focus Fund Henderson Global Technology Fund Henderson Strategic Income Fund Prospectus and Statement of Additional Information each dated November 30, 2014, as amended March 31, 2015 Summary Prospectus each dated November 30, 2014 Henderson International Opportunities Fund Prospectus and Statement of Additional Information each dated November 30, 2014, as amended March 31, 2015 Summary Prospectus dated November 30, 2014, as amended August 14, 2015 Supplement dated August 28, 2015 to the Prospectus, Summary Prospectuses and Statement of Additional Information as dated above This supplement provides new and additional information beyond that contained in the Prospectus and should be retained and read in conjunction with the Prospectus. Accelerated Conversion of Class B Shares to Class A Shares Effective as of the close of business on November 4, 2015 (the “Conversion Date”), each of Henderson European Focus Fund, Henderson Global Technology Fund, Henderson International Opportunities Fund and Henderson Strategic Income Fund (each, a “Fund” and collectively, the “Funds”) will automatically convert its outstanding Class B shares to Class A shares of the same Fund, notwithstanding the disclosure of Class B conversion features in the Prospectus that sets forth a different date. Class B shares of the Funds will be converted pursuant to the following table: Fund Class B Shares Conversion Into Class A Shares Ticker Class A Shares CUSIP Henderson European Focus Fund Class A shares HFEAX Henderson Global Technology Fund Class A shares HFGAX Henderson International Opportunities Fund Class A shares HFOAX Henderson Strategic Income Fund Class A shares HFAAX After the Conversion Date, ClassB will be terminated as a separately designated class of each Fund. No initial sales charge or contingent deferred sales charge (“CDSC”) will be assessed in connection with this conversion. The automatic conversion of each Fund’s Class B shares into Class A shares on the Conversion Date is not expected to be a taxable event for federal income tax purposes or to result in the recognition of gain or loss by such converting shareholder, although shareholders should consult their own tax advisors. As of the Conversion Date, all references to Class B shares of the Funds in the Prospectus, Summary Prospectuses and Statement of Additional Information are hereby deleted. The fees and expenses payable with respect to Class A shares are set forth in the Prospectus. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS, SUMMARY PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
